Citation Nr: 0638882	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for right ear conductive 
deafness, evaluated as noncompensable prior to September 6, 
2002, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1953 until 
September 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was previously before the Board in September 
2004.  At that time, a remand was ordered to accomplish 
additional development.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the evidence 
reveals right ear puretone thresholds of 55 or greater at 
1000, 2000, 3000, and 4000 Hz. 

2.  The competent evidence does not establish total deafness 
of the veteran's nonservice-connected left ear.

3.  The competent evidence reveals left ear puretone 
thresholds of 40 or more at 1000, 2000, 3000, and 4000 Hz.

4.  Most recent VA examination in February 2004 shows that 
the veteran's hearing loss is manifested by an average 101 
puretone decibel loss, with speech recognition of 64 percent 
(Level VIII hearing loss per Table VI, Level XI hearing loss 
per Table VIa)) in the right ear; and, an average 50 pure 
tone decibel loss, with speech recognition of 84 percent 
(Level II hearing loss) in the left ear.




CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
conductive deafness prior to September 6, 2002, and to a 
rating in excess of 10 percent thereafter have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.383, 3.385, 4.85, 4.86 Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of October 2004, March 2005 and May 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this information was provided in a subsequent 
September 2006 supplemental statement of the case.  In any 
event, because the instant decision denies the veteran's 
claim, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his claim, to include testimony 
provided at an August 2003 hearing before the RO, are of 
record.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

At the outset, it is noted that this appeal originated from a 
claim of entitlement to a higher evaluation specifically 
raised as to the right ear.  However, due to revisions to the 
rating schedule effective December 6, 2002, the veteran's 
nonservice-connected left ear hearing loss is treated as if 
it was service-connected.  

A September 2002 communication from the veteran was 
apparently construed by the RO as a request for a compensable 
evaluation for conductive deafness in the right ear.  Such 
request was denied in a January 2003 rating action that is 
the subject of the instant appeal.  A subsequent May 2004 
rating decision granted a 10 percent rating effective 
September 6, 2002.  

Based on the procedural history outlined above, the veteran 
is in receipt of a noncompensable rating for conductive 
deafness prior to September 6, 2002.  The Board has reviewed 
the evidence of record and finds no support for a compensable 
rating during the period in question, as will be discussed 
below.

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent, based upon organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

Under 38 C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86. 

As alluded to previously, there was a change to 38 U.S.C.A. § 
1160 during the pendency of this appeal.  See Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821 (effective December 6, 2002).  The veteran is 
not entitled to consideration of the amended statute prior to 
the established effective date.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002). 

Under 38 U.S.C.A. § 1160 (as in effect prior to December 6, 
2002), implemented at 38 C.F.R. § 3.383 (2002), compensation 
is payable for the combinations of service-connected and 
nonservice-connected disabilities specified in paragraphs 
(a)(1) through (a)(5) of that section as if both disabilities 
were service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a)(3) provides that total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability is for special consideration 
under that section.  In addition, 38 C.F.R. § 4.85(f) (2002) 
indicated that where service connection is in effect for 
hearing impairment in only one ear, the auditory acuity in 
the nonservice-connected ear is considered to be normal 
unless there is profound deafness in that ear. 38 C.F.R. § 
4.85(f) further provided that a non-service-connected ear 
will be assigned a Roman numeral designation of "I," subject 
to the provisions of § 3.383.

There is no indication that willful misconduct was involved 
in the claimant's nonservice-connected left ear hearing loss.  
However, the veteran does not have total deafness in the 
nonservice-connected left ear.  Indeed, VA audiologic 
examination in August 2002 and December 2002 fails to 
demonstrate total left ear deafness.  Moreover, subsequent VA 
examination in February 2004 contains a diagnosis of only 
moderate sensorineural hearing loss in the left ear, with 
mildly reduced speech recognition ability.  No other evidence 
of record establishes total deafness in the nonservice-
connected left ear.

Because the veteran is only service-connected for right-ear 
deafness and because the competent evidence does not 
demonstrate total deafness in the nonservice-connected left 
ear, the hearing acuity of his left ear must be considered 
normal for the purposes of evaluating the service-connected 
disability at issue. VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 
(July 1, 1997); see also Boyer v. West, 11 Vet. App. 477, 
479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 (2000).  
Accordingly, a designation of Level "I" is assigned for his 
left ear.

Regarding the right ear, a VA audiologic examination in 
January 2001 
revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT

75
85
-
80

As indicated above, no result was noted for 3000 Hz.  As 
such, the Board will resolve doubt in the veteran's favor by 
taking the highest finding, 85 decibels, and applying that at 
3000 Hz.  In this manner, the veteran's puretone average for 
the right ear is 81.  His speech recognition score was 88.  

Applying the findings of the January 2001 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that there is no basis for a rating 
assignment in excess of the currently assigned noncompensable 
evaluation.  Considering that the veteran's right ear 
manifests an average puretone threshold of 81 decibels, and 
88 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
to be Level III impairment.  However, because the veteran 
exhibits an exceptional pattern of hearing loss under 
38 C.F.R. § 4.86(a), his puretone threshold average is 
instead designated as VII pursuant to 38 C.F.R. § 4.85, Table 
VIA.  

In sum, the veteran's left ear hearing acuity is designated 
as Level I hearing loss.  The veteran's right ear hearing 
acuity is designated as Level VII hearing loss.  Applying 
those findings to 38 C.F.R. § 4.85, Table VII, a 
noncompensable evaluation is derived.  

Based on the foregoing, the competent evidence prior to 
September 6, 2002, does not support a compensable evaluation 
for the veteran's right ear hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

As of September 6, 2002, the veteran is assigned a 10 percent 
rating for his right ear hearing loss.  The evidence of 
record to that date has already been discussed and does not 
entitle the veteran to a higher evaluation under the old 
version of the law.  

Effective December 6, 2002, 38 U.S.C.A. § 1160, implemented 
at 38 C.F.R. § 3.383 (2002), underwent revision.  In 
pertinent part, the revised criteria provide that, where the 
evidence shows hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. 
§ 3.385 in the other ear, compensation is payable as if both 
disabilities were service-connected.  

The Board notes that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes 
of applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (HZ) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

The Board acknowledges a December 2002 VA examination that 
revealed a left ear puretone threshold of 58 and a hearing 
discrimination score of 84.  The Board notes that in cases 
where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the 
Board finds that the most recent February 2004 examination 
report has greater probative weight than the earlier 
examination performed back in 2002.  

Upon VA examination in February 2004, the veteran's puretone 
thresholds at 500, 1000, 2000, 3000 and 4000 Hertz were all 
40 decibels or greater.  As such, the evidence demonstrates 
left ear hearing impairment as defined by 38 C.F.R. § 3.385.  
In turn, then, the requirements under the revised version of 
38 C.F.R. § 3.383 have been met and the nonservice-connected 
left ear hearing loss is to be evaluated as if it were 
service-connected in the present case.

Regarding the right ear, a VA audiologic examination in 
February 2004 
revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT

100
95
105
105
LEFT

45
45
55
55

On the basis of the numbers shown above, the veteran's 
puretone average for the right ear was recorded as 101.  His 
puretone average for the left ear was recorded as 50.  The 
veteran scored 64 percent for the right ear and 84 percent 
for the left on the Maryland CNC speech recognition test.  

Applying the findings of the February 2004 VA audiologic 
examination to the rating criteria for hearing impairment, 
the Board concludes that the next-higher 20 percent 
evaluation for hearing loss is not warranted.  Considering 
that the veteran's right ear manifests an average puretone 
threshold of 101 decibels, and 64 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's right ear hearing loss to be Level VIII 
impairment.  However, because the veteran exhibits an 
exceptional pattern of hearing loss under 38 C.F.R. 
§ 4.86(a), his puretone threshold average is instead 
designated as XI pursuant to 38 C.F.R. § 4.85, Table VIA.  

Considering that the veteran's left ear manifests an average 
puretone threshold of 50 decibels, and 84 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be Level II 
impairment.  

In sum, the veteran's right ear hearing acuity is designated 
as Level XI hearing loss.  The veteran's left ear hearing 
acuity is designated as Level II hearing loss.  Applying 
those findings to 38 C.F.R. § 4.85, Table VII, a 10 percent 
evaluation is derived.  

In conclusion, the evidence does not support a compensable 
evaluation for conductive deafness prior to September 6, 
2002.  There is also no basis for an evaluation in excess of 
10 percent from that date forward.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a compensable evaluation for right ear 
conductive deafness prior to September 6, 2002, or to a 
rating in excess of 10 percent thereafter, is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


